Opinion and Order
Restani, Judge:
On February 15, 1983 government agents seized twenty-four night vision rifle scopes which plaintiff was attempting to export and one truck allegedly involved in the exportation. Plaintiff seeks release and return of these goods. Jurisdiction is alleged under 28 U.S.C. § 1581(a).
Plaintiff claims a protest was filed and denied. A petition for return of the goods was filed, but this was not a protest as defined in 19 U.S.C. § 1514(a). Therefore, there is no jurisdiction under § 1581(a). Contrary to plaintiffs contention, a seizure of goods involved in an exportation is not an “exaction” under 19 U.S.C. § 1514(a)(3). See Puget Sound Freight Lines v. United States, 36 CCPA 70 (1949).
Defendant’s motion to dismiss is granted.